Wright, J.,
dissenting. R.C. 5741.02(A) taxes “the storage, use, or other consumption * * * of tangible personal property * * *.” (Emphasis added.) Since I do not believe advertising space in a publication constitutes tangible personal property, I respectfully dissent.
The Revised Code does not provide a definition of the phrase “tangible *207personal property.”3 Therefore, the common usage of the expression applies. Black’s Law Dictionary (5 Ed. 1979) defines “tangible personal property” as “[property such as a chair or watch which may be touched or felt in contrast to a contract.” Id. at 1306. In my view, advertising space does not fall into the same category as a chair or watch. Indeed, I suggest it falls into the separate category of intellectual or intangible property. Under Ohio Adm. Code 5703-9-41, the purchase of advertising space is not a sale of tangible personal property. Therefore, the use of advertising space should not be taxed under R.C. 5741.02(A) and 5741.02(C)(2).
I fear that the majority opinion may be construed in the future to mean that all advertising space, including that used by local television and radio stations, is taxable as tangible personal property in Ohio. Such is contrary to logic and clearly not what the General Assembly intended.
Accordingly, I would hold that a payment for the reprinting of advertising to appear as a portion of a printed publication is nothing more than an intangible right where the advertiser does not acquire either legal title to or physical possession of the entire publication. The intangible right to use advertising media space clearly does not constitute tangible personal property subject to use tax under R.C. 5741.02(A). Therein lies my disagreement with the majority opinion.
Moyer, C.J., and Holmes, J., concur in the foregoing dissenting opinion.

 Although the Revised Code does not define the phrase “tangible personal property,” R.C. 5701.03 defines “personal property” as:
“[Ejvery tangible thing which is the subject of ownership, whether animate or inanimate, other than patterns, jigs, dies, or drawings, which are held for use and not for sale in the ordinary course of business, money, and motor vehicles registered by the owner thereof, and not forming part of a parcel of real property, as defined in section 5701.02 of the Revised Code; also every share, portion, right, or interest, either legal or equitable, in and to every ship, vessel, or boat, used or designed to be used in business either exclusively or partially in navigating any of the waters within or bordering on this state,. whether such ship, vessel, or boat is within the jurisdiction of this state or elsewhere. * * *”